                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


MICHAEL PALMER,

       Plaintiff,
                                                             Civil Action No.
v.                                                           4:19-cv-00167

RICHARD ROBBINS, JAMES WINSTON,
and Officer CHRISTOPHER MCBRIDE,

       Defendants.


                                               ORDER

       On July 18, 2019, Defendants filed a Consent Motion to Stay Discovery. (Doc. 5).

Defendants seek to stay discovery, including the initial conference and reporting obligations under

Local Rule 26, pending final resolution of their Motion for Judgment on the Pleadings. Id.

Defendants’ Consent Motion to Stay Discovery (Doc. 5) is hereby GRANTED. The parties shall not

seek discovery until a final ruling has been issued on Defendants’ pending Motion for Judgment on

the Pleadings.

       In the event that any of Plaintiff’s claims are allowed to proceed for further factual

development, the parties shall meet and confer within twenty-one days of the Court’s Order on

Defendants’ pending motion for judgment on the pleadings. (See L.R. 26.1(e)). A proposed

discovery plan must then be submitted to the Court within fourteen days of the parties’ Rule 26(f)

conference. (See L.R. 26.1(b)).

       SO ORDERED this 29th of July, 2019.



                                                        ___________
                                                                 __________
                                                                 __      _ _________
                                                                                  _ __
                                                        ____________________________________
                                                        CHRISTOP  PHER L. RAY
                                                        CHRISTOPHER
                                                        UNITED STATES MAGISTRA   R TE JUDGE
                                                                         MAGISTRATE

                                                  -1-
